   Case 3:20-cv-10059-BRM Document 5 Filed 03/19/21 Page 1 of 5 PageID: 96




NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

                                              :
KHRISHAD CLARK,                               :
                                              :       Case No. 3:20-cv-10059 (BRM)
                       Plaintiff,             :
                                              :
                       v.                     :       OPINION
                                              :
THE STATE OF NEW JERSEY,                      :
                                              :
                       Defendants.            :
                                              :

MARTINOTTI, DISTRICT JUDGE

       Before this Court is an Amended Petition for a Writ of Habeas Corpus (ECF No. 2),

pursuant to 28 U.S.C. § 2241, brought by pro se Petitioner Khrishad Clark (“Petitioner”), a pretrial

detainee currently confined at the Ann Klein Forensic Center in West Trenton, New Jersey, who

challenges his pre-trial detention. This court is required, pursuant to Rule 4 of the Rules Governing

Section 2254 Cases, applicable to § 2241 through Rule 1(b), to screen the petition and determine

whether it “plainly appears from the petition and any attached exhibits that the petitioner is not

entitled to relief.” For the reasons set forth below, this Court will dismiss the petition without

prejudice and deny Petitioner a certificate of appealability.

I. BACKGROUND

       According to his habeas petition, Petitioner is a pretrial detainee awaiting trial in Essex

County, New Jersey. (See ECF No. 2.) Petitioner claims the prosecutor has video footage that is

“extremely exculpatory” and that the prosecutor denies the existence of the footage. (Id. ¶¶ 3 &

6.) Petitioner alleges Essex County Prosecutors Office has a “blatantly malicious, and unlawful

case against [Petitioner] for a slew of fabricated charges.” (Id. ¶ 9.) Petitioner alleges that Essex
   Case 3:20-cv-10059-BRM Document 5 Filed 03/19/21 Page 2 of 5 PageID: 97




County Prosecutors’ Office stopped and illegally cancelled Petitioner’s scheduled trial. (Id. ¶ 10.)

Petitioner claims multiple items exculpatory in nature have been withheld from him. (Id. ¶¶ 38-

48.) Petitioner also appears to raise a 42 U.S.C. § 1983 civil rights claim, challenging the

conditions of the Ann Klein Forensic Center. (Id. ¶¶ 59-67.)

II. DISCUSSION

       Under 28 U.S.C. § 2241(c), habeas relief may be extended to a prisoner only when he “is

in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. §

2241(c)(3). A federal court has jurisdiction over such a petition if the petitioner is “in custody”

and the custody is allegedly “in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2241(c)(3); Maleng v. Cook, 490 U.S. 488, 490 (1989). Pursuant to Rule 4 of

the Rules Governing Section 2254 Cases, applicable to Section 2241 petitions through Rule 1(b),

this Court is required to preliminarily review a petitioner’s habeas petition and determine whether

it “plainly appears from the petition and any attached exhibits that the petitioner is not entitled to

relief.” Pursuant to this rule, a district court is “authorized to dismiss summarily any habeas

petition that appears legally insufficient on its face.” McFarland v. Scott, 512 U.S. 849, 856 (1994).

       Section 2241 “authorizes a federal court to issue a writ of habeas corpus to any pretrial

detainee who ‘is in custody in violation of the Constitution or laws or treaties of the United

States,’” including state pre-trial detainees. Duran v. Thomas, 393 F. App’x 3, 4 (3d Cir. 2010)

(quoting Moore v. DeYoung, 515 F.2d 437, 442 n.5 (3d Cir. 1975)). “Nevertheless, that jurisdiction

must be exercised sparingly in order to prevent in the ordinary circumstance ‘pre-trial habeas

interference by federal courts in the normal functioning of state criminal processes.’” Id. (quoting

Moore, 515 F.2d at 445-46). Section 2241 may therefore not be used “to litigate constitutional

defenses prematurely in federal court.” Id. (quoting Moore, 515 F.2d at 445). The Third Circuit in



                                                  2
   Case 3:20-cv-10059-BRM Document 5 Filed 03/19/21 Page 3 of 5 PageID: 98




Moore held that although federal district courts have jurisdiction to hear the habeas challenges of

state pre-trial detainees, “that jurisdiction without exhaustion should not be exercised at the pre-

trial stage unless extraordinary circumstances are present.” 515 F.2d at 443. Therefore, where no

exceptional circumstances are present and a petitioner seeks to litigate the merits of a constitutional

defense to a criminal charge, “the district court should exercise its ‘pre-trial’ habeas jurisdiction

only if [the] petitioner makes a special showing of the need for such adjudication and has exhausted

state remedies” by presenting his claim to the highest state court. Id.

       Here, Petitioner seeks to challenge his pending criminal proceeding by raising alleged

evidentiary issues and making a possible speedy trial challenge. Petitioner does not assert that he

has exhausted any claims in state court. Petitioner therefore appears to be attempting to

prematurely raise his criminal defenses via habeas, a tact Third Circuit caselaw will not allow,

especially in light of Petitioner’s failure to present any extraordinary circumstances which would

warrant pre-trial habeas jurisdiction. Duran, 393 F. App’x at 4; Moore, 515 F.2d at 443-45.

Petitioner’s habeas claims must therefore be dismissed without prejudice as Petitioner has failed

to present claims over which this Court can exert pre-trial habeas jurisdiction as Petitioner has

neither exhausted his claims nor presented extraordinary circumstances warranting habeas relief

without exhaustion prior to his criminal trial.

       The Court construes Petitioner’s petition as also raising a civil rights claim challenging the

conditions at the Ann Klein Forensic Center. (ECF No. 2 ¶¶ 59-67.) “[H]abeas relief is clearly

quite limited: ‘The underlying purpose of proceedings under the ‘Great Writ’ of habeas corpus has

traditionally been to ‘inquire into the legality of the detention, and the only judicial relief

authorized was the discharge of the prisoner or his admission to bail, and that only if his detention

were found to be unlawful.’” Leamer v. Fauver, 288 F.3d 532, 540 (3d Cir. 2002) (quoting Powers



                                                  3
   Case 3:20-cv-10059-BRM Document 5 Filed 03/19/21 Page 4 of 5 PageID: 99




of Congress and the Court Regarding the Availability and Scope of Review, 114 Harv. L. Rev.

1551, 1553 (2001)). When seeking to impose liability due to the deprivation of any rights,

privileges, or immunities secured by the Constitution and laws, the appropriate remedy is a civil

rights action. See Leamer, 288 F.3d at 540. “Habeas corpus is not an appropriate or available

federal remedy.” See Linnen v. Armainis, 991 F.2d 1102, 1109 (3d Cir. 1993).

        A conditions of confinement claim is erroneously included in Petitioner’s petition for writ

of habeas corpus as it does not involve a challenge to the legality of his present incarceration.

Consequently, the claim is dismissed without prejudice to his right to reassert it in a properly filed

civil right action.

III. CERTIFICATE OF APPEALABILITY

        Although appeals from petitions brought pursuant to 28 U.S.C. § 2241 by federal prisoners

do not require a certificate of appealability, see, e.g., Day v. Nash, 191 F. App’x 137, 139 (3d Cir.

2006), because Petitioner is a state pre-trial detainee, he is required to obtain a certificate of

appealability to the extent that he wishes to challenge this Court’s dismissal of his petition as his

habeas petition challenges his detention which “arises out of process issued by a State court.” 28

U.S.C. § 2253(c)(1)(A); see also Magano v. New Jersey, No. 08-758, 2008 WL 2345584, at *4 n.

3 (D.N.J. June 3, 2008). In a habeas proceeding, a certificate of appealability may only be issued

“if the applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). “A petitioner satisfies this standard by demonstrating that jurists of reason could

disagree with the district court's resolution of his constitutional claims or that jurists could

conclude the issues presented are adequate to deserve encouragement to proceed further.” Miller-

El v. Cockrell, 537 U.S. 322, 327 (2003). “When the district court denies a habeas petition on

procedural grounds without reaching the prisoner's underlying constitutional claim, a COA should



                                                  4
   Case 3:20-cv-10059-BRM Document 5 Filed 03/19/21 Page 5 of 5 PageID: 100




issue when the prisoner shows, at least, that jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional right and that jurists of reason would

find it debatable whether the district court was correct in its procedural ruling.” Slack v. McDaniel,

529 U.S. 473, 484 (2000). Because jurists of reason could not disagree with this Court’s decision

to dismiss Petitioner’s petition for failure to exhaust or show exceptional circumstances,

Petitioner’s petition is inadequate to deserve encouragement to proceed further at this time, and

this Court will deny Petitioner a certificate of appealability.

IV. CONCLUSION

       For the reasons stated above, Petitioner’s amended petition for a writ of habeas corpus

(ECF No. 2) will be dismissed without prejudice and Petitioner will be denied a certificate of

appealability.

       An appropriate order follows.

DATED: March 19, 2021

                                                                  /s/Brian R. Martinotti
                                                                  HON. BRIAN R. MARTINOTTI
                                                                  UNITED STATES DISTRICT JUDGE




                                                  5
